Name: 2010/630/EU: Commission Decision of 5Ã October 2010 on the Union financial contribution to national programmes of France, the Netherlands, Sweden and the United Kingdom for the collection, management and use of data in the fisheries sector in the year 2010 (notified under document C(2010) 6744)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  EU finance
 Date Published: 2010-10-22

 22.10.2010 EN Official Journal of the European Union L 278/30 COMMISSION DECISION of 5 October 2010 on the Union financial contribution to national programmes of France, the Netherlands, Sweden and the United Kingdom for the collection, management and use of data in the fisheries sector in the year 2010 (notified under document C(2010) 6744) (2010/630/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 24(1) thereof, Whereas: (1) Regulation (EC) No 861/2006 lays down the conditions whereby Member States may receive a contribution from the European Union for expenditure incurred in their national programmes for the collection, management and use of data in the fisheries sector. (2) Those programmes are to be drawn up in accordance with Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (2) and Commission Regulation (EC) No 665/2008 (3) laying down detailed rules for the application of Regulation (EC) No 199/2008. (3) Belgium, Bulgaria, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Malta, the Netherlands, Poland, Portugal, Romania, Slovenia, Finland, Sweden and the United Kingdom submitted national programmes for the collection, management and use of data in the fisheries sector in the years 2009-10 as provided for in Article 4(4) and (5) of Regulation (EC) No 199/2008. Those programmes were approved in 2009 in accordance with Article 6(3) of Regulation (EC) No 199/2008. (4) By Commission Decision 2010/369/EU (4), the Commission decided on the Union financial contribution to those national programmes for the year 2010, except for France, the Netherlands, Sweden and the United Kingdom. (5) France, the Netherlands, Sweden and the United Kingdom submitted amendments to their national programmes for the year 2010, pursuant to Article 5(2) of Regulation (EC) No 199/2008. Those amendments were approved by the Commission in 2010 in accordance with Article 6(3) of Regulation (EC) No 199/2008. (6) Those Member States also submitted annual budget forecasts for the year 2010 pursuant to Article 2 of Commission Regulation (EC) No 1078/2008 of 3 November 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 861/2006 as regards the expenditure incurred by Member States for the collection and management of the basic fisheries data (5). The Commission has evaluated the annual budget forecasts in accordance with Article 4 of Regulation (EC) No 1078/2008, by taking into account the approved amendments to the national programmes. (7) Article 5 of Regulation (EC) No 1078/2008 establishes that the Commission is to approve the annual budget forecasts and is to decide on the annual Union financial contribution to each national programme in accordance with the procedure laid down in Article 24 of Regulation (EC) No 861/2006 and on the basis of the outcome of the evaluation of the annual budget forecasts as referred to in Article 4 of Regulation (EC) No 1078/2008. (8) Article 24(3)(b) of Regulation (EC) No 861/2006 establishes that a Commission Decision is to fix the rate of the financial contribution. Article 16 of that Regulation provides that Union financial measures in the area of basic data collection are not to exceed 50 % of the costs incurred by Member States in carrying out the programme of collection, management and use of data in the fisheries sector. Article 24(2) provides that priority shall be given to the actions which are most appropriate in order to improve the collection of data necessary for the Common Fisheries Policy. (9) This Decision is to constitute the financing decision within the meaning of Article 75(2) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6). (10) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 The maximum global amounts of the Union financial contribution to be granted to France, the Netherlands, Sweden and the United Kingdom for the collection, management and use of data in the fisheries sector for 2010, and the rate of the Union financial contribution, are established in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 October 2010. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 60, 5.3.2008, p. 1. (3) OJ L 186, 15.7.2008, p. 3. (4) OJ L 168, 2.7.2010, p. 19. (5) OJ L 295, 4.11.2008, p. 24. (6) OJ L 248, 16.9.2002, p. 1. ANNEX NATIONAL PROGRAMMES 2009-2010 ELIGIBLE EXPENDITURE AND MAXIMUM COMMUNITY CONTRIBUTION FOR 2010 (in EUR) Member State Eligible expenditure Maximum Community contribution (Rate of 50 %) FRANCE 12 068 727,00 6 034 363,50 SWEDEN 4 924 763,00 2 462 381,50 NETHERLANDS 4 569 446,00 2 284 723,00 UNITED KINGDOM 9 458 117,00 4 729 058,50 TOTAL 31 021 053,00 15 510 526,50